BREAUX, J.
In the second brief filed before this court, counsel for defendants set out that an attempt was made by defendants to bring up the questions in controversy by appeal.
They aver in behalf of the appellants that under the decision in State v. Judge, 10G La. Ann. 400, 31 South. 14, an appeal would not lie from the sentence complained of. Defendants for that reason abandoned the appeal, and made application for writs of certiorari and prohibition.
It follows that the appeal in this case must be dismissed.
It is dismissed.